DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1-9, the claims are allowed because the prior art of record does not disclose or fairly suggest the features:  a fluid reactor having at least one wall defining a chamber configured to contain the fluid, the at least one wall having an aperture configured to receive 10UVC radiation into the chamber, the aperture having an aperture area, the aperture area being (1) smaller than a top surface area of the package and (2) equal to or larger than the chip top surface area, as recited in claim 1.
Regarding claims 10-15, the claims are allowed because the prior art of record does not disclose or fairly suggest the features: the at least one wall having an aperture through which the emitted UVC radiation enters the chamber, the aperture extending through the at least one wall and having an aperture area, the wall area and the aperture area adding to produce a total area, the aperture area being between 0.0001% and 17 percent of the total area, as recited in claim 10.
Regarding claims 16-23, the claims are allowed because the prior art of record does not disclose or fairly suggest the features: the aperture area being between about 0.0001 percent and 17 percent of the total area; a UVC LED, the UVC LED including an LED chip configured to emit UVC radiation and a package coupled with the LED chip, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774